Citation Nr: 0218160	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-14 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability evaluation greater than zero 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1976 to October 
1980.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

FINDING OF FACT

The appellant's left ear hearing has a Roman numeral 
designation of I, and the right ear hearing is assigned a 
Roman numeral designation of II.  


CONCLUSION OF LAW

The criteria for a rating greater than zero percent for 
bilateral defective hearing are not met. 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the 
representative of requisite evidence, and enhancing the duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA; see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a); and effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629].  

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 
24, 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record 
and is of the opinion that the provisions of the VCAA have 
been satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original 
rating decision dated in October 2001 as well as a copy of 
the readjudicated decision dated in July 2002, setting forth 
the general requirements of the applicable law pertaining to 
the rating of service-connected hearing loss.  Given that 
such a calculus is undertaken with a mechanical application 
of relevant regulation to the results of certain specified 
testing, there is no other evidence that would substantiate 
the claim.  VA has also conducted necessary medical inquiry 
in an effort to substantiate the claim.  38 U.S.C.§ 5103A 
(d).  As is noted below, the appellant underwent a VA 
audiological examination in March 2001.

Given the development undertaken by the RO, the mechanical 
application of relevant regulatory provisions and the fact 
that the appellant has pointed to no other evidence which 
has not been obtained, the Board finds that the record is 
ready for appellate review.  





The Merits of the Claim

The appellant seeks a disability rating greater than 
assigned for bilateral hearing loss.  By law, his claim is 
to be decided based upon the application of a schedule of 
ratings, which is predicated upon the average impairment of 
earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. § 
3.321(a) and 4.1.  Separate diagnostic codes identify 
various disabilities.  See 38 C.F.R. Part 4.  

The degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  

The appellant's claim arose by application dated in October 
2000.  

The appellant's service-connected bilateral hearing loss is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2002).  The assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Under the rating schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree of speech discrimination ability. 38 C.F.R. § 4.85 
and § 4.87, Codes 6100-6111 (2002).  The VA rating schedule 
sets forth 11 levels of auditory acuity, shown in chart 
form, designated as level I for essentially normal hearing 
through level XI for profound deafness.

Under the revised regulation effective June 10, 1999, the 
schedular criteria based on pure tone audiometry and speech 
discrimination for the purpose of determining the applicable 
auditory acuity level have not changed, but the revision 
includes the addition of provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will 
be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the higher Roman 
Numeral. Each ear will be evaluated separately.

In March 2001, VA audiometric testing in revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
35
45
65
65
LEFT
XX
20
30
55
60

The average puretone decibel loss was 53 in the right ear 
and 41 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84% percent in the right ear and of 
96% in the left ear.

Thus, with application of the statutory and regulatory 
provisions above, the appellant's left ear hearing is 
assigned a Roman numeral designation of I, and the right ear 
hearing is assigned a Roman numeral designation of II.  The 
right ear is considered the poorer ear.  Intersecting row I 
of 38 C.F.R. § 4.85 with row II of the provision results in 
a zero percent evaluation.  

Although the appellant has argued that his hearing 
impairment is subject to fluctuation, there has been 
received no competent evidence showing this to be the case, 
and the clinical evidence of March 2001 is far more 
probative than the appellant's unsupported assertion.  



ORDER


The appeal is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

